FILED
                              NOT FOR PUBLICATION                          MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ADRIANA NUNEZ and FABIAN                         No. 11-71910
NUNEZ,
                                                 Agency Nos.         A070-918-880
               Petitioners,                                          A070-918-882

  v.

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM*
               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Adriana Nunez and Fabian Nunez, natives and citizens of Mexico, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
988, 992 (9th Cir. 2008), and we deny the petition for review. deportation proc

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reopen as untimely and number-barred because the motion was filed thirteen

years after the agency’s final deportation order, and petitioners failed to

demonstrate that conditions or circumstances for persons with disabilities have

worsened in Mexico since their deportation hearing to qualify for the regulatory

exception to the limits for filing motions to reopen. See 8 C.F.R.

§ 1003.2(c)(2),(3); Toufighi, 538 F.3d at 996.

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                  11-71910